Exhibit 99.1 Investor Presentation (NASDAQ: DCTH) June 2011 2 DELCATH SYSTEMS, INC Forward-looking Statements This presentation contains forward-looking statements, within the meaning of federal securities laws, related to future events and future financial performance which include statements about our expectations, beliefs, plans, objectives, intentions, goals, strategies, assumptions and other statements that are not historical facts.Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions, which could cause actual results to differ materially from expected results, performance or achievements expressed or implied by statements made herein. Our actual results could differ materially from those anticipated in forward- looking statements for many reasons, including; uncertainties relating to the time required to build inventory and establish commercial operations in Europe, adoption, use and resulting sales, if any, for the chemosaturation delivery system in the EEA, our ability to successfully commercialize the chemosaturation system and the potential of the system as a treatment for patients with cancerin the liver, availability of melphalan in the EEA, acceptability of the Phase III clinical trial data by the FDA, our ability to address the issues raised in the Refusal to File letter received from the FDA and the timing of our re-submission of our NDA, re-submission and acceptance of the Company’s NDA by the FDA, approval of the Company’s NDA for the treatment of metastatic melanoma to the liver, adoption, use and resulting sales, if any, in the United States, our ability to leverage the CE Mark for the chemosaturation system to obtain foreign regulatory approval, approval of the current or future chemosaturation system for other indications or the same indication in other foreign markets, actions by the FDA or other foreign regulatory agencies, our ability to successfully enter into distribution and strategic partnership agreements in foreign markets and the corresponding revenue associated with such foreign markets, our ability to secure reimbursement for the chemosaturation system, progress of our research and development programs and future clinical trials, uncertainties regarding our ability to obtain financial and other resources for any research, development and commercialization activities, overall economic conditions and other factors described in the section entitled ‘‘Risk Factors’’ in our most recent Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q that we file with the Securities and Exchange Commission. 3 DELCATH SYSTEMS, INC Company Highlights •Our goal - making established chemotherapeutic drugs work better in target organs •Initial focus is high dose chemotherapy for improved disease control in the liver •Successful and highly statistically significant Phase III trial results reported •Received CE Mark approval for Class III medical device on April 13, 2011 •Positioned to address potential $3.0 billion European labeled market opportunity •Leverage CE Mark to help obtain regulatory approvals in Asia, America’s (EX US), MEA, and Australia to address potential $8 Billion market opportunity •Expect to re-file 505(b)(2) NDA to FDA for orphan drug and delivery apparatus by end of 2011 •Potential $675 million US labeled market opportunity •Issued patents, trade secrets and orphan drug designations create competitive barriers •Deep and experienced management team Concentrating the Power of Chemotherapy to Help Improve Disease Control in the Liver 4 DELCATH SYSTEMS, INC Large Unmet Clinical Need Large Commercial Opportunity Transparent Areas Represent Potential Additional Indications 13,505** •CE Mark in EU for delivery of melphalan to the liver permits physician use on a broad range of liver cancers •Potential $3 Billion EU Labeled Market Opportunity* •Leverage CE Mark for regulatory approvals in Asia, America’s (EX US), MEA, and Australia •Potential $8 Billion Asia/Australia Market Opportunity* •Seeking initial indication in US for melanoma mets- $670 million ** market opportunity, with potential label expansion opportunity 5 DELCATH SYSTEMS, INC Spectrum of Liver Cancer Treatments Existing Treatments Involve Significant Limitations Type of Treatment Advantages Disadvantages Systemic Non-invasive Repeatable –Systemic toxicities –Limited efficacy in liver Regional (e.g., IHP) Therapeutic effect Targeted –Invasive/limited repeatability –Multiple treatments are required Focal Isolated removal of tumor –90% unresectable –Invasive and/or limited repeatability 6 DELCATH SYSTEMS, INC Open Surgical IHP - Where It All Began Isolated Hepatic Perfusion: Proof of Concept, but High Morbidity and Non-Repeatable 7 DELCATH SYSTEMS, INC The Delcath Chemosaturation System Three Steps of Chemosaturation 1)ISOLATION 2)SATURATION 3)FILTRATION Advantages of Chemosaturation •Improved disease control in the liver •Treats entire liver •Allows for ~ 100x effective dose escalation of drug agents at tumor site •Controls systemic toxicities •Repeatable •Complements systemic therapy Minimally Invasive, Repeatable Liver Procedure That Could Complement Systemic Therapy Note:Image not to scale. 8 DELCATH SYSTEMS, INC Melphalan Dosing & Background •Well understood, dose dependant, tumor preferential, alkylating cytotoxic agent that demonstrates no hepatic toxicity •Manageable systemic toxicities associated with Neutropenia and Cytopenia •Drug dosing over 10x higher than FDA-approved dose via systemic IV chemotherapy •Dose delivered to tumor is approximately 100x higher than that of systemic IV chemotherapy Type Dosing (mg/kg) Multiple Myeloma (label) Chemoembolization Surgical Isolated Hepatic Perfusion (IHP) Myeloablation 2.50-3.50 Chemosaturation (PHP) A Promising Drug For Liver Cancer Therapy 9 DELCATH SYSTEMS, INC What Chemosaturation Offers Patients: oSignificant improvement in disease control in the liver compared to standard of care in patients with unresectable hepatic melanoma mets oManageable systemic toxicities oTime, so that primary cancers can continue to be treated Physicians: oNovel, targeted liver directed treatment to complement other cancer therapies oRepeatable, percutaneous procedure oAbility to treat the entire liver, including both visible and micro tumors oAbility to continue treating patients for extra-hepatic disease Attractive Clinical and Economic Proposition For Patient and Providers 10 DELCATH SYSTEMS, INC Interventional Radiologist Patient Primary Care Medical Oncologist Offers systemic therapy to treat Cancer Surgical Oncologist Offers resection or other focal therapy totreat cancer in Liver Transferred for chemosaturation Diagnosis of Cancer Identification of liver involvement with no improvement from systemic therapy When liver disease is controlled, patients return to the Medical Oncologist for additional systemic therapy 11 DELCATH SYSTEMS, INC Summary of Phase III Results •Primary endpoint exceeded, p value 0.001, hazard ratio of .301 oTreatment arm shows 5x median hepatic progression free (hPFS) survival compared to control arm oCS/PHP median hPFS of 245 days compared to 49 days for BAC o86% overall clinical benefit (CR + PR + SD) •Secondary endpoints support results oOS Secondary endpoint - No difference in Kaplan-Meier curves due to cross over treatment response (298 days compared to 301 days) •OS cohort analysis favorable oMedian survival of 298 days for treatment arm compared to 124 in non-crossover BAC patients o14 treatment patients (6 treatment, 8 crossover) and 3 BAC patients still alive at 12/31/2010 •Safety profile - expected and consistent with currently approved labeling for melphalan oTreatment related Deaths: 3/40 patients (7.5%) 3/116 procedures (2.6%) oNeutropenic Sepsis (n2) 5%, Hepatic Failure (n1) 2.5% (95% tumor burden) Trial Outcomes Favorable and Consistent with Special Protocol Assessment 12 DELCATH SYSTEMS, INC Phase I/II NCI Trials - Neuroendocrine Pre-CS (Baseline) Post-CS #2 (+4 Months) Post-CS #1 (+6 Weeks) Promising Initial Response Rate in Attractive Market Neuroendocrine Tumor Trial Results (n23)* Number (n) Primary Tumor Histology Carcinoid 3 Pancreatic Islet Cell 17 Response Not Evaluable (Toxicity, Incomplete Treatment, Orthotopic Liver Transplantation) 4 Progressive Disease 1 Minor Response / Stable Disease 3 Partial Response (30.0% - 99.0% Tumor Reduction) 13 Complete Response (No Evidence of Disease) 2 Objective Tumor Response 15 Objective Tumor Response Rate 79% Duration (months) Median Hepatic PFS 39 Overall Survival After CS 40 *Presentation at American Hepato-Pancreo-Biliary Association 2008 annual meeting 13 DELCATH SYSTEMS, INC High Efficiency (HE) Filter Media Development STATUS: oMelphalan - Achieved consistent in-vitro first pass removal efficiency of 98% or better oInternal development project oDeveloped trade secret manufacturing process to create new filter medium EXPECTED BENEFITS: oReduced systemic toxicity for improved safety profile oConcomitant Therapy (complements systemic therapies) oIncreased utility in a wider range of patients HE Filter Expected to Significantly Enhance Procedure and Market Opportunity 14 DELCATH SYSTEMS, INC Product Development Pipeline •Melanoma liver mets •Proprietary drug-melphalan & apparatus •All liver cancers - melphalan •Class III device •3rd party melphalan •Additional data generation in HCC,mCRC andmNET •Additional drugs •Other organs •Broaden label •Other liver cancers - melphalan •Apparatus improvements Initial Opportunity Near Term (2-5 years) Intermediate Term (> 5 years) •Primary liver cancer (HCC) •Drug-melphalan & apparatus •Proprietary melphalan drug approval •Apparatus improvements •Additional drugs •Other organs •Broaden label •Other liver cancers - melphalan •Additional drugs •Other organs Robust Development Program Planned •Leverage CE Mark approval •HCC clinical trial •3rd party melphalan 15 DELCATH SYSTEMS, INC Clinical Data Development Goals •Generate data to establish Chemosaturation as the Standard Of Care (SOC) for disease control in the liver. •Utilize High Efficiency (HE) Filter oConcomitant therapy to complement standard of care treatments oIncrease safety of procedure •Potential clinical trials to expand data: oHCC: 1L sorafenib +/- Chemosaturation; 1L sorafenib vs Chemosaturation; Chemosaturation for sorafenib refractory; omCRC: 1L liver-mets only SOC vs Chemosaturation; 1L/2L SOC +/- Chemosaturation; 3L cetuximab +/- Chemosaturation oNET: SOC +/- Chemosaturation oCutaneous Melanoma: ipilumumab +/- Chemosaturation Exciting Clinical Study Possibilities to Expand Existing Platform 16 DELCATH SYSTEMS, INC •US– largest opportunity for Melanoma •China– largest opportunity for HCC •CRC – largest opportunity worldwide *TPM Total Potential Market 17 DELCATH SYSTEMS, INC EEA Landscape •CE Mark approval covers 30 countries in the European Economic Area (EEA) •Product Name: Delcath Hepatic CHEMOSATTM Delivery System •Approved device indication: “For intra-arterial administration of chemotherapeutic agent (melphalan hydrochloride) to the liver with additional extracorporeal filtration of the venous blood return” •Melphalan for injection approved in 14 countries, but commercially available in remaining EEA countries •Physicians will obtain Melphalan for injection separately •Estimate potentially applicable to ~100,000 patients annually •6 top countries (DE, UK, FR, IT, SP, NL) represent ~70% of total patient population Large European Market Opportunity Concentrated in Six Countries 18 DELCATH SYSTEMS, INC Market by Disease - EEA Device Only Germany (Direct) UK (Direct) France (Indirect) Italy (Indirect) Spain (Indirect) Netherlands (Direct) Total Potential (patients) Potential Market ($ millions)1,2,3 Total Potential Market #Patients Ocular Melanoma 79 Cutaneous Melanoma CRC HCC (Primary) NET TOTAL Europe is Potential $3.0 Billion Market Opportunity for Device Only 1. Assumes 2.5 treatments per patient 2. Assumes ASP of$12K (device only) 3. Assumes mix of direct sales and distributors 19 DELCATH SYSTEMS, INC European Commercialization Plans Objective: Broad Commercial Adoption Major Assumptions: §High Efficiency (HE)filter available for commercial launch §6-8 Centers of Excellence for initial training §Initiate test market in 2011 for ~ 6 months to validate assumptions and finalize model §Full commercialization in 2012 Strategy and Tactics to Address All Key Constituents 20 DELCATH SYSTEMS, INC European Commercialization Plans Tactics & Execution: §Market to medical oncologists via contract sales organization (CSO) §Sell to hospital-based interventional radiologists and surgeons with combination of direct sales and distributors §Establish European patient education & awareness programs (PR, website) §Leverage existing new technology reimbursement channels, while pursuing permanent procedure reimbursementvia Health Technology Assessment (HTA) §Clinical trials to generate additional data for HCC, CRC, NET, and MEL Strategy and Tactics to Address All Key Constituents 21 DELCATH SYSTEMS, INC European Marketing Considerations Reimbursement: oNo centralized EEA device reimbursement body - regional and national systems oDevices typically reimbursed under DRG as part of a procedure oImmediate reimbursement plans: •Utilize existing codes where permitted until permanent reimbursement established (e.g. Italy) •Apply for funding under new technology programs (e.g. NUB in Germany and HAS in France) •Other oncology therapies currently reimbursed, despite lacking randomized data oRetaining reimbursement expertsto obtain new procedure specific coding and payment oDeveloping Health Technology Assessment (HTA) oFocused on highlighting clinical value proposition and demonstrating cost effectiveness Reimbursement Pathways in Primary EEA Markets 22 DELCATH SYSTEMS, INC European Interim New Technology Reimbursement Programs Interim New Technology Payment Programs Already Exist in Major European Markets 23 DELCATH SYSTEMS, INC European Device Marketing Considerations •Melphalan: oDelcath will market the Hepatic CHEMOSAT delivery system in the EEA for the intra-arterial administration of melphalan to the liver oPhysicians will procure melphalan independently oClinical experience in EEA and publications support use of melphalan for disease control in the liver Melphalan is Readily Available to Physicians in the EEA 24 DELCATH SYSTEMS, INC European Device Marketing Considerations Clinical Data: •Delcath Phase 3 and Phase 2 data supplements extensive surgical IHP data with melphalan •Expect to initiate additional studies with Standard of Care (SOC) in 2012 with availability of HE filter in; o HCC (primary liver cancer) o CRC metastatic to the liver o NET metastatic to the liver •Marketing to medical oncologists will be data driven Expand On Our Clinical Data 25 DELCATH SYSTEMS, INC U.S. FDA Regulatory Status •On February 22, 2011, received Refusal to File (RTF) letter from the FDA §Manufacturing plant inspection timing §Product and sterilization validation §Additional statistical analysis clarification §Additional safety data oRTF stated that safety information provided was insufficient to allow FDA to accept our application and review the overall risk/benefit profile oFDA & SPA approved CRF’s did not collect all hospitalization data in the patient records in an effective manner •Follow-up correspondence and meeting with FDA held in April 2011 to review proposed plan of action which includes: oCollection of all available safety information in new CRF for all 186 patients in the Phase I, II and III clinical trials •No additional studies or generation of new data requested Intend to Submit Revised NDA By End of 2011 26 DELCATH SYSTEMS, INC Market by Disease* - USA Liver Metastasis Potential Market # Patients Potential Market # Procedures (Avg 2.5/patient) Potential Market ($MM) $20K ASP ** Ocular Melanoma Cutaneous Melanoma TOTAL MELANOMA (Initial Expected Label) CRC HCC (Primary) NET TOTAL OTHER (Potential Label Expansion) *TPM Total Potential Market ** Estimated ASP 27 DELCATH SYSTEMS, INC U.S. Commercialization Strategy •Initial focus on leading cancer centers and referring community hospitals •Market to Medical Oncologists via CSO •Direct Strategy to sell to Interventional Radiologists and Surgeons: 12 Sales & Medical Science Liaison territories ultimately expanding to as many as 60 territories as revenues ramp •5 Clinical Specialists initially to support site initiation and training •Utilize top centers from Phase III trial as Centers of Excellence for training and support Direct Sales Model Supplemented With CSO Detailing Program 28 DELCATH SYSTEMS, INC U.S. Reimbursement Strategy Strategy: intend to seek chemosaturation specific codes based upon value proposition relative to other cancer therapies oPhysician: •While undergoing FDA review, apply for CPT Category III code •Convert the Category III code to Category I following FDA approval oHospital: •Apply for new ICD-9/10 procedure code to capture full procedure of hepatic isolation and chemosaturation •Request new DRG based on costs above those of existing DRGs and clinical dissimilarity to other hepatic procedures in current DRGs Pursuing New Specific Codes For Chemosaturation Procedure 29 DELCATH SYSTEMS, INC Strategy For Asia, Ex US America’s, MEA and Australia •Intend to leverage CE Mark to help obtain reciprocal regulatory approvals for our Delcath Hepatic CHEMOSAT System •Utilize existing 3rd party melphalan available to physicians •Seek to secure strategic partners and specialty distributors •Intend to initiate melphalan HCC trial in Taiwan with partner Chi-Fu in 2012 Combination of Direct Sales, Strategic Partnerships & Specialty Distributors 30 DELCATH SYSTEMS, INC Market by Disease - Australia/Asia Initial Target Markets (China, Japan, S. Korea, Taiwan, Australia) 1. Assumes 2.5 treatments per patient 2. Assumes ASP of$9K 3. Assumes mix of systems with and without Delcath branded melphalan 4. Assumes sales by distributors China (Drug) S. Korea (Drug) Japan (Device) Taiwan (Drug) Australia (Device) Total Potential (patients) Potential Market1,2,3,4 Total Potential Market#Patients HCC (Primary) Other CRC NET OcularMelanoma 66 31 96 Cutaneous Melanoma 74 OTHER TOTAL Asia Represents Potential $8.2 Billion Market Opportunity 31 DELCATH SYSTEMS, INC Intellectual Property Patent Protection •7 issued U.S. patents, 10 foreign patents issued and 4 pending •Primary device patent set to expire August 2016 •Up to 5 years of patent extension post FDA approval Trade Secret Protection •Developed High Efficiency (HE) filter media via new manufacturing processes FDA Protection •Orphan Drug Designation granted for melphalan in the treatment of ocular melanoma, cutaneous melanoma and metastatic neuroendocrine tumors, as well as for doxorubicin in the treatment of HCC oProvides 7 years of marketing exclusivity post FDA approval •Additional Orphan Drug applications to be filed for other drugs and indications, including melphalan for HCC and CRC Multiple Levels of Protection 32 DELCATH SYSTEMS, INC Deep and Experienced Management Team Executive Title Prior Affiliation(s) Years of Experience Eamonn Hobbs President and CEO AngioDynamics, E-Z-EM 30 David McDonald CFO AngioDynamics, RBC Capital Markets 28 Krishna Kandarpa, M.D., Ph.D. CMO and EVP, R&D Harvard, MIT, Cornell, UMass 37 Agustin Gago EVP, Global Sales & Marketing AngioDynamics, E-Z-EM 29 Peter Graham, J.D. EVP & General Counsel Bracco, E-Z-EM 16 Harold Mapes EVP Global Operations AngioDynamics, Mallinkrodt 25 John Purpura EVP, Regulatory Affairs & Quality Assurance E-Z-EM, Sanofi-Aventis 27 Bill Appling SVP Operations & Medical Device R&D AngioDynamics 25 Bernie Tyrrell SVP N. American Sales & Marketing Epicept, Otsuka, Astra Zeneca, Johnson & Johnson, Eli Lilly 33 Dan Johnston, Ph.D. VP, Pharma R&D Pfizer, Wyeth 10 FINANCIALS 34 DELCATH SYSTEMS, INC Financial Summary Financial & Operating Overview •Follow On Offerings:Raised ~ $70 million since November 2009 •Burn Rate:Approximately $2.6 million per month •Cash:~ $39 million at March 31, 2011 •Debt:None •Shares Out:43.1 million (49.8 million fully diluted*) •Institutional Ownership:~ 28% at March 31, 2011 •Market Capitalization:~ $262 million as of May 27, 2011 •Avg. Daily Volume (3 mos)~ 850,000 Capital Structure Strengthened Significantly As of April 30, 2011 fully diluted includes an additional 4.1 million options at $5.07, 2.5 million warrants at $3.51, and150,790 unvested restricted shares. 35 DELCATH SYSTEMS, INC Company Highlights •Our goal - making established chemotherapeutic drugs work better in target organs •Initial focus is high dose chemotherapy for improved disease control in the liver •Successful and highly statistically significant Phase III trial results reported •Received CE Mark approval for Class III medical device on April 13, 2011 •Positioned to address potential $3.0 billion European labeled market opportunity •Leverage CE Mark to help obtain regulatory approvals in Asia, America’s (EX US), MEA, and Australia to address potential $8 Billion market opportunity •Expect to re-file 505(b)(2) NDA to FDA for orphan drug and delivery apparatus by end of 2011 •Potential $675 million US labeled market opportunity •Issued patents, trade secrets and orphan drug designations create competitive barriers •Deep and experienced management team Concentrating the Power of Chemotherapy to Help Improve Disease Control in the Liver 36 DELCATH SYSTEMS, INC Appendix I. - Delcath Sources for Market Estimates American Cancer Society. Cancer Facts & Figures 2010. Atlanta: American Cancer Society; 2010. Alexander, Richard H., David L. Bartlett, and Steven K. Libutti. "Current Status of Isolated Hepatic Perfusion With or Without Tumor Necrosis Factor for the Treatment of Unresectable Cancers Confined to the Liver." The Oncologist 5 (2000): 416-24. Blake, Simon P., Karen Weisinger, Michael B. Atkins, and Vassilios Raptopoulos. "Liver Metastases from Melanoma: Detection with Multiphasic Contrast Enhanced CT." Radiology 213 (1999): 92-96. Print Ferlay J, Shin HR, Bray F, Forman D, Mathers C and Parkin DM.
